The plaintiff in error was convicted of stealing an automobile, and sentenced to serve a term of eleven years in the state penitentiary, and appeals.
The record in this case was filed in this court on May 20, 1936. The case was submitted on the record on October 6, 1936, and plaintiff in error given thirty days in which to file brief, which thirty days expired and plaintiff in error was given an additional ten days in which to file brief, which extension of time expired November 16, 1936, since which time no request has been made and no reason given why a brief has not been filed. The court therefore assumed that the appeal has been abandoned, or that counsel representing the plaintiff in error has reached the conclusion there were no errors in the record sufficient to warrant a reversal.
The record has been carefully examined, and the examination fails to disclose any fundamental errors. The evidence is sufficient to sustain the verdict of the jury.
The case is therefore affirmed.